Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1-20 are subject to examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 9, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Konstantinou et al., 2018/0317106 in view of Zaks 2020/0028700 and Chow et al., 2018/0091506.
Referring to claim(s) 1, 9, 17, Konstantinou discloses a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for securing a WiFi router, the method comprising: a system for securing a WiFi router, comprising: a memory; and a hardware processor coupled to the memory and configured to: securing a WiFi router (wireless access point / router / gateway / modem / base station, para 30), comprising: receiving a first request to form a first connection between a first device and the WiFi router (receiving information for user device to connect with wireless access point / router / gateway / modem / base station, para 102); determining whether presenting a software module to a first user with characteristics can be presented in connection with the first device with characteristics (based on point quality scores determination of whether the software module with characteristics is presented to the user deice, para 88); and in response to determining that presenting the first software module to the first user of the first device cannot be presented in connection with the first device (based on point quality scores determination that the software module cannot be presented due to decreased/low connection performance, para 88, access point quality score that does not satisfy a threshold, para 92); creating a first access point using the WiFi router and connecting the first device to the WiFi router using the first access point (another created access point is selected and used for connection of the user device to the wireless access point / router / gateway / modem / base station, para 92, 93). Konstantinou does not specifically mention about, which is well-known in the art, which Zaks discloses, the portal (para 85, 38, 46) and creating temporary virtual access point (instantiate vAP, para 105, 43, for example in airplane / airport, para 38). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Konstantinou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known portal to present information to the user. The virtual access point would enable temporary connection for example in the airplane or at the airport. Using the virtual access point the user would be able to make request and access resource using the wireless connection, para 85, 105. Konstantinou and Zaks do not specifically mention about, which is well-known in the art, which Chow discloses, based on an inability of the first device to present at least one of a GUI and audio (device incapable to present the GUI and/or lack of supporting functionality, para 96). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Konstantinou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known determining of whether the GUI and/or audio and/or any other functionality that can be supported or not. When the determination of whether the GUI and/or audio and/or any other functionality that can be supported or not, necessary action would be performed for the user so that the information is communicated to the user by other means, para 66.  

Claim(s) 2, 10, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Konstantinou in view of Zaks, Chow and Hiller et al., 2015/0382196.
Referring to claim(s) 2, 10, 18, Konstantinou, Chow and Zaks do not disclose, which is well-known in the art, which Hiller discloses, receiving a second request to move the first connection from the first temporary virtual access point to a permanent virtual access point, receiving first credentials for the first user, performing secondary authentication for the first user (credentials and request to switch virtual access point, para 27, 31, 4); determining whether the first credentials and the secondary authentication indicate that the first user is authorized to move the first connection from the first temporary virtual access point to the permanent virtual access point (when credentials are valid, para 27, 31), in response to determining that the first credentials and the secondary authentication indicate that the first user is authorized to move the first connection from the first temporary virtual access point to the permanent virtual access point, moving the first connection from the first temporary virtual access point to the permanent virtual access point (switching to virtual access point that is not temporary, para 27, 31, 35). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Konstantinou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known replacing connection to temporary virtual access point with a connection to permanent virtual access point to present information to the user. The permanent virtual access point would enable connection for example at home as compared to in the airplane or at the airport. Using the permanent virtual access point the user would be able to make request and access resource using the wireless connection, para 27, 31, 35. 
 
Claim(s) 1, 9, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Konstantinou et al., 2018/0317106 in view of Saavedra, 2018/0375760 and Barak et al., 20130166678.
Referring to claim(s) 1, 9, 17, Konstantinou discloses a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for securing a WiFi router, the method comprising: a system for securing a WiFi router, comprising: a memory; and a hardware processor coupled to the memory and configured to: securing a WiFi router (wireless access point / router / gateway / modem / base station, para 30), comprising: receiving a first request to form a first connection between a first device and the WiFi router (receiving information for user device to connect with wireless access point / router / gateway / modem / base station, para 102); determining whether presenting a software module to a first user with characteristics can be presented in connection with the first device with characteristics (based on point quality scores determination of whether the software module with characteristics is presented to the user deice, para 88); and in response to determining that presenting the first software module to the first user of the first device cannot be presented in connection with the first device (based on point quality scores determination that the software module cannot be presented due to decreased/low connection performance, para 88, access point quality score that does not satisfy a threshold, para 92); creating a first access point using the WiFi router and connecting the first device to the WiFi router using the first access point (another created access point is selected and used for connection of the user device to the wireless access point / router / gateway / modem / base station, para 92, 93). Konstantinou does not specifically mention about, which is well-known in the art, which Saavedra discloses, the portal (para 315, 284, 285) and creating temporary virtual access point (instantiate vAP, para 451, 452, for example in outside location, para 38). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Konstantinou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known portal to present information to the user. The virtual access point would enable temporary connection for example in the outside location. Using the virtual access point the user would be able to make request and access resource using the wireless connection, para 451, 452. Konstantinou and Saavedra do not specifically mention about, which is well-known in the art, which Barak discloses, performing an action in response to determining whether characteristics of a first device make the first device incapable of presenting (a content of the portal application is unable to be displayed by the device para 56. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Konstantinou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known determining whether the portal can be displayed or not for a user. When the portal is not provided to the user, necessary action would be performed for the user to communicate, para 56.  
 
Claim(s) 2, 10, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Konstantinou in view of Saavedra, Barak and Hiller et al., 2015/0382196.
Referring to claim(s) 2, 10, 18, Konstantinou, Barak and Saavedra do not disclose, which is well-known in the art, which Hiller discloses, receiving a second request to move the first connection from the first temporary virtual access point to a permanent virtual access point, receiving first credentials for a first user, performing secondary authentication for the first user (credentials and request to switch virtual access point, para 27, 31, 4); determining whether the first credentials and the secondary authentication indicate that the first user is authorized to move the first connection from the first temporary virtual access point to the permanent virtual access point (when credentials are valid, para 27, 31), in response to determining that the first credentials and the secondary authentication indicate that the first user is authorized to move the first connection from the first temporary virtual access point to the permanent virtual access point, moving the first connection from the first temporary virtual access point to the permanent virtual access point (switching to virtual access point that is not temporary, para 27, 31, 35). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Konstantinou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known replacing connection to temporary virtual access point with a connection to permanent virtual access point to present information to the user. The permanent virtual access point would enable connection for example at home as compared to in the airplane or at the airport. Using the permanent virtual access point the user would be able to make request and access resource using the wireless connection, para 27, 31, 35. 

Claim(s) 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konstantinou et in view of Zaks, Chow and Qui et al., 2020/0037392.
Referring to claim(s) 8, 16, Konstantinou, Chow and Zaks do not specifically mention about, which is well-known in the art, which Qui discloses, disconnecting the first device from the WiFi router using the first temporary virtual access point after a predetermined period since connecting the first device to the WiFi router using the first temporary virtual access point (virtual disconnection with virtual access point/router by disconnecting wifi connection within specific time, claim 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Konstantinou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known disconnecting wifi after a predetermined time. One of ordinary skilled in the art would readily know that places such as airport, hotel, etc., the wifi connection are provided for a limited time. The disconnection with virtual access point/router after the specified amount of time would ensure that the same user is not allowed to access again without re-authentication, which would provide secure connection, claim 5. 

Claim(s) 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konstantinou et in view of Saavedra, Barak and Qui et al., 2020/0037392.
Referring to claim(s) 8, 16, Konstantinou, Barak and Saavedra do not specifically mention about, which is well-known in the art, which Qui discloses, disconnecting the first device from the WiFi router using the first temporary virtual access point after a predetermined period since connecting the first device to the WiFi router using the first temporary virtual access point (virtual disconnection with virtual access point/router by disconnecting wifi connection within specific time, claim 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Konstantinou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known disconnecting wifi after a predetermined time. One of ordinary skilled in the art would readily know that places such as airport, hotel, etc., the wifi connection are provided for a limited time. The disconnection with virtual access point/router after the specified amount of time would ensure that the same user is not allowed to access again without re-authentication, which would provide secure connection, claim 5. 


Allowable Subject Matter
Claims 3-7, 11-15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Konstantinou discloses securing a WiFi router (wireless access point / router / gateway / modem / base station, para 30), comprising: receiving a first request to form a first connection between a first device and the WiFi router (receiving information for user device to connect with wireless access point / router / gateway / modem / base station, para 102); determining whether a software module with needed network performance can be presented in connection with the first device (based on point quality scores determination of whether the software module at needed network performance is presented to the user deice, para 88); and in response to determining that the first portal cannot be presented in connection with the first device (based on point quality scores determination that the software module cannot be presented due to decreased/low connection performance, para 88, access point quality score that does not satisfy a threshold, para 92); creating a first access point using the WiFi router and connecting the first device to the WiFi router using the first access point (another created access point is selected and used for connection of the user device to the wireless access point / router / gateway / modem / base station, para 92, 93). Zaks discloses, the portal (para 85, 38, 46) and creating temporary virtual access point (instantiate vAP, para 105, 43, for example in airplane / airport, para 38).  
Konstantinou, Zaks and the additional art of record do not teach or suggest further limitations of claims 3-7, 11-15, 19 and 20. Therefore claim 3-7, 11-15, 19 and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 3/29/22, pages 11-18 have been fully considered but they are not persuasive.  Therefore, rejection of claims 1-20 is maintained. 
Regarding Applicant’s concerns for the amended claims 1, 9, 17, the claims are amended with additional limitations and the rejections are updated accordingly. Please see above updated rejections of the claims 1, 9, and 17.

Conclusion
Pertinent reference:
Pajjuri et al., 10,601,832, also teaches that a user is unable to complete/access the portal when it cannot be displayed by the device, col., 2, lines 12-55.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARESH N PATEL/Primary Examiner, Art Unit 2496